Bartol, C. J.
delivered the opinion of the Court.
This suit was instituted by the appellee to recover money alleged to have been paid by him, in excess of legal interest, upon a mortgage held by the appellant.
It appears from the record, that the mortgage was dated May 4th 1874; on the 2th day of October 1876, the appellee applied to the Association for a release of the mortgage, and the Association claimed as the amount due thereon the sum of $2160. The appellee objected to the claim as excessive, but paid the same and thereupon the mortgage was released.
This suit was brought in May 1877, and the appellee seeks to recover back a part of the sum so paid upon the ground that it was usurious.
The appellant, for its defence, relies on the Act of 1876, ch. 358, and as the settlement took place, and the money was paid, after that Act went into effect, its provisions afford a complete bar to the suit; unless for some reason the Act shall be held to be void and inoperative.
Its validity is assailed by the appellee, on the ground that the Legislature in passing it, failed to comply with the requirements of the Constitution in Art. 3, sec. 29, which declares that “every law enacted by the General Assembly shall embrace but one subject, and that shall be described in its title, and no law shall be revived or amended by reference to its title or section only.”
The appellee contends that the Act is fatally defective, because passed in violation of both these provisions.
*66The title is as follows: “An Act to amend Article ninety-five of the Code of Public General Laws, by adding an additional section thereto.”
Section 1st enacts that “ Article ninety-five of the Code of Public General Laws, be and the same is hereby amended, by adding the following additional section thereto, to be numbered six.”
The next section numbered “ 6 ” to conform to the numbers of the sections in Article 95 of the Code, is as follows:
“6. Provided however, that nothing in the preceding sections of this Article,'shall be so construed as to make usury a cause of action in any case, when the bond, bill obligatory, promissory note, bill of exchange or other evidence of indebtedness has been redeemed or settled for by the obligor or obligors in money, or other valuable consideration, except that of a renewal in whole or in part of the original indebtedness, but this section shall not apply to any cases of claims or suits now instituted by assignees in bankruptcy.”
It had been decided in Scott vs. Leary, 34 Md., 589, that a party who has paid usury, was entitled to recover it back in an action at law;' and the same decision was made in Williar’s Appeal, 45 Md., 546.
The intent of the Act of 1816 was to change the law in this respect, and to take away such right of action, in cases where the transaction has been closed and finally settled by the parties, and the debt has been paid and satisfied.
This is the only subject embraced in the Act. — Is this described in the title?
The 95th Article of the Code there referred to, is entitled Usury, and contains the whole legislation of the State regulating the rate of interest, declaring the penalties and forfeitures for usury, and prescribing the manner in which such forfeitures shall be enforced. The title of the Act is to amend this Article, by adding an additional section *67thereto; which section is strictly germane to the subject embraced in the 95th Article of the Code.
(Decided 25th July, 1878.)
This is, in our opinion, a compliance with the constitutional provision, requiring the subject of an Act of Assembly to be described in its title.
It was not necessary to state in the title, that the section to be added to the Code, related to the subject of usury; the refereuce to the particular Article in the Code, which relates only to the subject of usury, clearly indicated the •subject of the law.
This clause in the Constitution, and the same provision in the Constitution of 1851, have been on several occasions before the Court of Appeals, and have received judicial •construction. 7 Md., 160; 11 Md., 531; 14 Md., 193; 30 Md., 118; 34 Md., 163.
These cases need not now be more particularly referred to; they have been recently examined, and the subject fully considered in The County Comm’rs of Dorchester Co. vs. Meekins, ante, p. 28.
This case we consider decisive of the present.
Being of opinion that the Act of 1876, ch. 358, is not obnoxious to the constitutional objection urged by the appellee, and that its effect and operation preclude a recovery by the appellee in this suit, it follows that the instruction given to the jury by the Court below was •erroneous; the judgment will therefore he reversed.

Judgment reversed.